McMurray, Judge,
concurring specially.
In Division 2, the majority cites Sawyer v. Pacific Indem. Co., 141 Ga. App. 298 (233 SE2d 227), as authority for the statement that "[a] mental illness that results from a specific incident is not an occupational disease.” Sawyer v. Pacific Indem. Co., supra, involves a young social worker whose mental disorder is asserted to have resulted from the pressures of his job environment, a close long term association with and responsibility for a group of emotionally disturbed boys between the ages of 16 and 18. I find no language in the cited case which supports the meaning which the majority seeks to draw from it. Additionally, even if such language were present in the cited case it would be dicta as the claimant in that case alleges that his mental illness resulted from a long term association as opposed to a specific incident.
The language with which I disagree is surplusage and unnecessary in reaching the decision. Therefore, I respectfully concur in the judgment only.